UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5060


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALFRED PAIGE BETHEA, a/k/a Alfred Paige Lucas,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-00377-RBH-1)


Submitted:   February 25, 2010            Decided:   March 11, 2010


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant.     Rose Mary Sheppard Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Pursuant to a plea agreement, Alfred Paige Bethea pled

guilty       to        possession      of    a    firearm      and     ammunition         after

previously having been convicted of a felony, in violation of 18

U.S.C. § 922(g)(1) (2006).                   The parties stipulated in the plea

agreement to a twenty-four-month sentence.                           See Fed. R. Crim. P.

11(c)(1)(C).             The district court accepted the plea agreement

and,       therefore,         was    bound   to   sentence      Bethea    to    twenty-four

months, which it did.

                  On    appeal,      Bethea’s     counsel      has    filed    a       brief   in

accordance         with       Anders    v.   California,       386     U.S.    738      (1967),

stating that, in his view, there are no meritorious issues for

appeal in light of Bethea’s waiver of appellate rights. 1                               Counsel

questions, however, whether the district court fully complied

with       Rule    11    of    the    Federal     Rules   of    Criminal       Procedure       in

accepting          Bethea’s         guilty   plea.        Bethea       filed       a    pro    se

supplemental brief. 2               We affirm in part and dismiss in part.


       1
       Because the Government has not asserted the waiver on
appeal, we will conduct our review pursuant to Anders.     United
States v. Poindexter, 492 F.3d 263, 271 (4th Cir. 2007); see
United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).
       2
       Bethea notes in his pro se brief that state charges had
been dismissed against him before the federal charges were
filed.   However, under the concept of dual sovereignty, state
prosecution does not bar subsequent federal prosecution of the
same person for the same act.    United States v. Iaquinta, 674
F.2d 260, 264 & n.9 (4th Cir. 1982). To the extent Bethea also
(Continued)
                                                  2
               Our    review        of       the      record      on     appeal       leads    us    to

conclude       that       the      district           court      fully     complied      with       the

mandates of Rule 11 in accepting Bethea’s plea.                                      Moreover, the

district court ensured that Bethea’s guilty plea was knowing and

voluntary      and     supported         by       a    sufficient        factual      basis.        See

United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir.

1991).       We therefore affirm Bethea’s conviction.

               With regard to Bethea’s sentence, we find that we do

not have jurisdiction over this portion of the appeal.                                        Section

3742(c),       Title       18,     of     the         United      States       Code    limits       the

circumstances under which a defendant may appeal a sentence to

which    he    stipulated          in    a    Rule         11(c)(1)(C)        plea    agreement      to

claims that “his sentence was imposed in violation of law [or]

was   imposed        as   a     result       of       an   incorrect      application         of    the

sentencing guidelines[.]”                     United States v. Sanchez, 146 F.3d

796, 797 & n.1 (10th Cir. 1998); United States v. Littlefield,

105 F.3d 527, 527-28 (9th Cir. 1997).

               Here, Bethea’s sentence was not imposed in violation

of    law.      His       twenty-four-month                sentence      is    well     within      the

maximum       sentence        of    ten       years         of   imprisonment          provided      by




questions whether the district court received all of his
recommendation letters at sentencing, it appears that the court
received the correspondence.



                                                      3
18 U.S.C. § 924(a)(2) (2006).       Nor is his sentence a result of

an incorrect application of the guidelines.           A sentence imposed

pursuant to a Rule 11(c)(1)(C) plea agreement is contractual and

not based upon the guidelines.      United States v. Cieslowski, 410

F.3d 353, 364 (7th Cir. 2005); Littlefield, 105 F.3d at 528.

Because § 3742(c) bars review of a sentence imposed pursuant to

a Rule 11(c)(1)(C) plea agreement and none of the exceptions

applies, we dismiss the appeal of Bethea’s sentence.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We   therefore   affirm   the   conviction    and   dismiss   the

appeal of the sentence.    This court requires that counsel inform

his client, in writing, of the right to petition the Supreme

Court of the United States for further review.            If the client

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.           Counsel’s

motion must state that a copy thereof was served on the client.

We dispense with oral argument because          the     facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                       AFFIRMED IN PART;
                                                       DISMISSED IN PART


                                    4